Case 4:09-cr-40069-JPG Document 1216 Filed 07/23/21 Page 1 of 3 Page ID #3760




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                               Case No. 09–CR–40069–JPG–14

 GERALD W. LEE,
 Defendant.

                                            ORDER

       Before the Court are Defendant Gerald W. Lee’s motions to reduce sentence, (ECF

Nos. 1139, 1144), and Motion for Status, (ECF No. 1147).

       In 2010, Lee was convicted of three crack-related offenses (one of which was under

21 U.S.C. § 841(b)(1)(A)) and sentenced to a 120-month term of imprisonment, followed by a

five-year term of supervised release. (See Judgment at 2, ECF No. 593). He was released in

March 2019; but by December, Lee had already committed several violations of the terms of

supervised release. (See Petition for Revocation at 1–4, ECF No. 1114). More specifically, Lee

drove on a suspended license, lied when questioned about his residency, tested positive for

marijuana three times, failed to maintain regular employment, admitted to associating with drug

users, and failed to report to substance-abuse treatment three times, among other things. (Id.). So

in January 2020, the Court revoked Lee’s supervised release and sentenced him to another year of

incarceration. (Judgment for Revocation at 1, ECF No. 1130).

       Then, in 2018, Congress enacted the First Step Act, which modified “the statutory penalties

for crack offenses by increasing the quantity of crack required for imprisonment.” See United

States v. Shaw, 957 F.3d 734, 735 (7th Cir. 2020); Pub. L. No. 115-391, 132 Stat. 5194, 5222

(Dec. 21, 2018). Because Lee’s initial offense involved 50 grams of crack, Lee may have been
Case 4:09-cr-40069-JPG Document 1216 Filed 07/23/21 Page 2 of 3 Page ID #3761




charged under § 841(b)(B)—not § 841(b)(1)(A)—if indicted under today’s law. It follows that

Lee’s term of supervised release would have been at least four years, rather than at least five.

       Lee filed two motions for a sentence reduction under the First Step Act while serving his

one-year sentence on the revocation. He says that because the statute of conviction of his

underlying offense—§ 841(b)(1)(A)—was modified, his sentence on the revocation should be

reduced. He points to the case United States v. Venable for support, where the Fourth Circuit held

that the First Step Act authorizes district courts to provide relief to defendants who have finished

serving their original term of imprisonment for a “covered offense” and are seeking a reduction

for a term of imprisonment on a revocation. 943 F.3d 187, 183–95 (4th Cir. 2019). The Court

disagrees for two reasons.

       First, Lee has since been released—his request is now moot.

       Second, while the Fourth Circuit found that district courts can grant relief in such a case (a

holding that is not binding on this Court), it emphasized that whether a court should grant relief

rests within its sound discretion. See also United States v. Corner, 967 F.3d 662, 665 (7th Cir.

2020) (noting “[t]he district court’s discretion to grant or deny the request for a reduced sentence”).

Lee gives this Court no reason to do so here. To the extent that Lee asks the Court to reduce his

term of supervised release to four years, the Court need only point to the many violations that arose

less than a year after he was released. The current five-year term of supervised release remains

sufficient, but not greater than necessary, to reflect the seriousness of the underlying offense and

the revocation, to promote respect for the law, to provide just punishment, to protect the public, to

provide Lee with needed vocational training and drug treatment, and to defer future criminal

conduct from Lee and others. See 21 U.S.C. § 3553(a). The Court therefore DENIES Lee’s

motions.




                                               —2—
Case 4:09-cr-40069-JPG Document 1216 Filed 07/23/21 Page 3 of 3 Page ID #3762




      IT IS SO ORDERED.

Dated: Friday, July 23, 2021
                                         S/J. Phil Gilbert
                                         J. PHIL GILBERT
                                         UNITED STATES DISTRICT JUDGE




                                   —3—
